Appeal from a decree of the Ulster County Surrogate’s Court. Claimant is a first cousin of decedent. For four years, from August, 1945, to October, 1949, decedent boarded with claimant in Kingston. He paid $15 a week for his room and board. Becoming ill in 1949, he went to a hospital and thereafter, until he died in October, 1952, he lived in another house where he paid $18 a week for board and room. The claim is based on the theory that decedent continued to be liable for the fair and reasonable value of the room in claimant’s house between the time he left there to go to the hospital and his death and during which time he was boarding elsewhere. This presents a fair issue of fact upon which claimant has the burden; and we regard the decision of the Surrogate not only well within the record but consistent with the actual intent of both the decedent and claimant during the period in dispute. Decree unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Halpern, Imrie and Zeller, JJ.